DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-13, 15, and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vincent (USPGPub 2004/0116871) in view of Kopfer (USPN 4,185,628).

Re Claim 1, Vincent discloses a bypass valve (Vincent Figs. 1 and 2) for permitting mixing of at least two components within a syringe barrel (2) having a proximal end and a distal end comprising a nozzle (3), the bypass valve comprising: a stopper (10) disposed within the syringe barrel (2) which, in an initial position, is spaced apart from the distal end of the syringe barrel (2), thereby defining a first chamber (chamber defined by V2) of the syringe barrel (2) proximal to the stopper (10) and a second chamber (chamber defined by V1) distal to the stopper (10), the stopper(10) being configured for slidable liquid-tight engagement with an inner surface of the syringe barrel (2) and comprising a proximal end, a distal end, and a fluid channel (11) extending therebetween (Vincent ¶ 0021-0027).
	However, Vincent does not disclose a cap comprising a base and a stem, the stem comprising a distal end connected to the base, a proximal end, and a sidewall extending therebetween, wherein the cap is removably connected to the syringe barrel and, when connected to the syringe barrel, the stem extends through the nozzle and the second chamber of the syringe barrel into the fluid channel of the stopper to form a liquid-tight seal with the fluid channel of the stopper such that fluid flow through the fluid channel between the first chamber and the second chamber of the syringe barrel is prevented.
	Kopfer discloses an injection device comprising a cap (21), the cap (21) comprising a base (41) and a stem (40) (Kopfer Fig. 1), the stem (40) comprising a distal end connected to the base (41), a proximal end, and a sidewall extending therebetween, wherein the cap (21) is removably connected to the syringe barrel (1) and, when connected to the syringe barrel (1), the stem (40) extends through a nozzle (19) and a second chamber (13) of the syringe barrel (1) into a fluid channel (16) of the stopper (17) to form a liquid -tight seal with the fluid channel (16) of the stopper (17) such that fluid flow through the fluid channel (16) between a first chamber (14) and the second chamber (13) of the syringe barrel (1) is prevented wherein the pin (40) prevents escape of material from the barrel (1) during storage (Kopfer Fig. 1; Col. 3 Lines 54- 58).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the device of Vincent to comprise a cap, the cap comprising a base and a stem, the stem comprising a distal end connected to the base, a proximal end, and a sidewall extending therebetween, wherein the cap is removably connected to the syringe barrel and, when connected to the syringe barrel, the stem extends through the nozzle and the second chamber of the syringe barrel into the fluid channel of the stopper (wherein the stem can extend through fluid channel 11 of Vincent in a proximal direction to prevent mixture of V1 and V2 as seen in the example figure below) to form a liquid-tight seal with the fluid channel of the stopper such that fluid flow through the fluid channel between the first chamber and the second chamber of the syringe barrel is prevented, the cap as disclosed by Kopfer wherein the pin prevents escape of material from the barrel during storage. In the present case, the prior art Vincent in view of Kopfer would result in a device such that after removal of the cap, fluid flow from the first chamber to the second chamber via the fluid channel is permitted upon pressure being applied to an at least one first component of the first chamber where Vincent in view of Kopfer teach all of the structure of Claim 1 and thus, functional limitations are inherently disclosed by Vincent in view of Kopfer. 

    PNG
    media_image1.png
    453
    194
    media_image1.png
    Greyscale

Re Claim 2, Vincent in view of Kopfer disclose all of the limitations of Claim 1. Vincent fails to disclose wherein, when the cap is connected to the syringe barrel, a portion of the sidewall of the stem spans the second chamber defined by the stopper, and another portion of the sidewall of the stem is positioned in the nozzle to seal the second chamber, thereby preventing fluid from passing through the nozzle. Kopfer discloses wherein, when the cap (21) is connected to the syringe barrel (1), a portion of the sidewall of the stem (40) spans the second chamber (13) defined by the stopper (17), and another portion of the sidewall of the stem (40) is positioned in the nozzle (19) to seal the second chamber (13), thereby preventing fluid from passing through the nozzle (19), wherein the pin (40) prevents escape of material from the barrel (1) during storage (Kopfer Fig. 1; Col. 3 Lines 54-58).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the cap of Vincent in view of Kopfer such that when the cap is connected to the syringe barrel, a portion of the sidewall of the stem spans the second chamber defined by the stopper, and another portion of the sidewall of the stem is positioned in the nozzle to seal the second chamber, thereby preventing fluid from passing through the nozzle, the configuration as disclosed by Kopfer wherein the pin prevents escape of material from the barrel during storage.

Re Claim 3, Vincent in view of Kopfer disclose all of the limitations of Claim 1. Vincent fails to disclose wherein the cap is configured to be disconnected from the syringe barrel by sliding the proximal end of the stem through the second chamber and through the nozzle, thereby establishing fluid communication through the fluid channel of the stopper and defining a fluid flow path from the first chamber to the second chamber of the syringe barrel. Kopfer discloses wherein the cap (21) is configured to be disconnected from the syringe barrel (1) by sliding the proximal end of the stem (40) through the second chamber (13) and through the nozzle (19), thereby establishing fluid communication through the fluid channel (16) of the stopper (17) and defining a fluid flow path from the first chamber (14) to the second chamber (13) of the syringe barrel (1), the configuration for maintaining two medicaments separate prior to use (Kopfer Fig. 1; Col. 3 Lines 54-58).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have had the cap of Vincent in view of Kopfer such that the cap is configured to be disconnected from the syringe barrel by sliding the proximal end of the stem through the second chamber and through the nozzle, thereby establishing fluid communication through the fluid channel of the stopper and defining a fluid flow path from the first chamber to the second chamber of the syringe barrel as disclosed by Kopfer, the configuration for maintaining two medicaments separate prior to use.

Re Claims 4 and 5, Vincent in view of Kopfer disclose all of the limitations of Claim 1. As to Claim 4, Vincent discloses wherein the stopper (10) is movable between the initial position and a final position in which the stopper (10) is adjacent to the distal end of the syringe barrel (2) (Vincent ¶ 0026). As to Claim 5, Vincent discloses wherein moving the stopper (10) from the initial position to the final position expels fluid contained in the syringe barrel (2) from the syringe barrel (2) through the nozzle (3) (Vincent ¶ 0026).

Re Claim 6, Vincent in view of Kopfer disclose all of the limitations of Claim 1. Vincent fails to disclose wherein the at least two components include at least one liquid component and at least one dry component of an injectable solution. Kopfer discloses wherein the at least two components include at least one liquid component and at least one dry component of an injectable solution (Kopfer Col. 4 Lines 8-30) for keeping the dry and liquid components separate before injection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have had the at least two components of Vincent in view of Kopfer to include at least one liquid component and at least one dry component of an injectable solution as disclosed by Kopfer for keeping the dry and liquid components separate before injection.
Re Claim 7, Vincent in view of Kopfer disclose all of the limitations of Claim 1. Vincent fails to disclose wherein the base of the cap comprises a connector portion comprising a cylindrical cavity configured to receive the nozzle of the syringe barrel, thereby connecting the cap to the syringe barrel. Kopfer discloses wherein the base (41) of the cap (21) comprises a connector portion (42) comprising a cylindrical cavity (Kopfer Fig. 1) configured to receive the nozzle (19) of the syringe barrel (1), thereby connecting the cap (21) to the syringe barrel (1), the configuration for protecting the nozzle portion of the syringe battle from damage while capped. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have had the cap of Vincent in view of Kopfer have a connector portion comprising a cylindrical cavity configured to receive the nozzle of the syringe barrel, thereby connecting the cap to the syringe barrel as disclosed by Kopfer, the configuration for protecting the nozzle portion of the syringe battle from damage while capped.

Re Claim 8, Vincent discloses a syringe device (Vincent Figs. 1 and 2) comprising: a syringe barrel (2) having an open proximal end and a distal end comprising a nozzle (3); a stopper (10) disposed within the syringe barrel (2) which, in an initial position, is spaced apart from the distal end of the syringe barrel (2), thereby defining a first chamber (chamber defined by V2) of the syringe barrel (2) proximal to the stopper(10) and a second chamber (chamber defined by V1) distal to the stopper (10), the stopper (10) being configured for slidable liquid- tight engagement with an inner surface of the syringe barrel (2) and comprising a proximal end, a distal end, and a fluid channel (11) extending therebetween (Vincent ¶ 0021-0027); and a plunger (5) slidably positioned in the syringe barrel (2) wherein the first chamber (chamber defined by V2) extends between the proximal end of the stopper (10) and a distal end of the plunger (5) (Vincent Figs. 1 and 2).
	Vincent fails to disclose a cap comprising a base and a stem, the stem comprising a distal end connected to the base, a proximal end, and a sidewall extending therebetween, wherein the cap is removably connected to the syringe barrel and, when connected to the syringe barrel, the stem extends through the nozzle and the second chamber of the syringe barrel into the fluid channel of the stopper to form a liquid-tight seal with the fluid channel of the stopper, such that fluid flow through the fluid channel between the first chamber and the second chamber of the syringe barrel is prevented.
	Kopfer discloses an injection device comprising a cap (21), the cap (21) comprising a base (41) and a stem (40) (Kopfer Fig. 1), the stem (40) comprising a distal end connected to the base (41), a proximal end, and a sidewall extending therebetween, wherein the cap (21) is removably connected to the syringe barrel (1) and, when connected to the syringe barrel (1), the stem (40) extends through a nozzle (19) and a second chamber (13) of the syringe barrel (1) into a fluid channel (16) of the stopper (17) to form a liquid-tight seal with the fluid channel (16) of the stopper (17) such that fluid flow through the fluid channel (16) between a first chamber (14) and the second chamber (13) of the syringe barrel (1) is prevented wherein the pin (40) prevents escape of material from the barrel (1) during storage (Kopfer Fig. 1; Col. 3 Lines 54- 58).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the device of Vincent to comprise a cap, the cap comprising a base and a stem, the stem comprising a distal end connected to the base, a proximal end, and a sidewall extending therebetween, wherein the cap is removably connected to the syringe barrel and, when connected to the syringe barrel, the stem extends through the nozzle and the second chamber of the syringe barrel into the fluid channel of the stopper (wherein the stem can extend through fluid channel 11 of Vincent in a proximal direction to prevent mixture of V1 and V2 as seen in the example figure above) to form a liquid-tight seal with the fluid channel of the stopper such that fluid flow through the fluid channel between the first chamber and the second chamber of the syringe barrel is prevented, the cap as disclosed by Kopfer wherein the pin prevents escape of material from the barrel during storage. In the present case, the prior art Vincent in view of Kopfer would result in a device such that after removal of the cap, fluid flow from the first chamber to the second chamber via the fluid channel is permitted upon pressure being applied to an at least one first component of the first chamber where Vincent in view of Kopfer teach all of the structure of Claim 1 and thus, functional limitations are inherently disclosed by Vincent in view of Kopfer.

Re Claim 9, Vincent in view of Kopfer disclose all of the limitations of Claim 8. Vincent fails to disclose wherein, when the cap is connected to the syringe barrel, a portion of the sidewall of the stem spans the second chamber defined by the stopper, and another portion of the sidewall of the stem is positioned in the nozzle to seal the second chamber, thereby preventing fluid from passing through the nozzle. Kopfer discloses wherein, when the cap (21) is connected to the syringe barrel (1), a portion of the sidewall of the stem (40) spans the second chamber (13) defined by the stopper (17), and another portion of the sidewall of the stem (40) is positioned in the nozzle (19) to seal the second chamber (14), thereby preventing fluid from passing through the nozzle (19), wherein the pin (40) prevents escape of material from the barrel (1) during storage (Kopfer Fig. 1; Col. 3 Lines 54-58).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the cap of Vincent in view of Kopfer such that when the cap is connected to the syringe barrel, a portion of the sidewall of the stem spans the second chamber defined by the stopper, and another portion of the sidewall of the stem is positioned in the nozzle to seal the second chamber, thereby preventing fluid from passing through the nozzle, the configuration as disclosed by Kopfer wherein the pin prevents escape of material from the barrel during storage.

Re Claim 10, Vincent in view of Kopfer disclose all of the limitations of Claim 8. Vincent fails to disclose wherein the cap is configured to be disconnected from the syringe barrel by sliding the proximal end of the stem through the second chamber and through the nozzle, thereby establishing fluid communication through the fluid channel of the stopper and defining a fluid flow path from the first chamber to the second chamber of the syringe barrel. Kopfer discloses wherein the cap (21) is configured to be disconnected from the syringe barrel (1) by sliding the proximal end of the stem (40) through the second chamber (50) and through the nozzle (19), thereby establishing fluid communication through the fluid channel (16) of the stopper (17) and defining a fluid flow path from the first chamber (14) to the second chamber (50) of the syringe barrel (1), the configuration for maintaining two medicaments separate prior to use (Kopfer Fig. 1; Col. 3 Lines 54-58).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have had the cap of Vincent in view of Kopfer such that the cap is configured to be disconnected from the syringe barrel by sliding the proximal end of the stem through the second chamber and through the nozzle, thereby establishing fluid communication through the fluid channel of the stopper and defining a fluid flow path from the first chamber to the second chamber of the syringe barrel as disclosed by Kopfer, the configuration for maintaining two medicaments separate prior to use.

Re Claims 11 and 12, Vincent in view of Kopfer disclose all of the limitations of Claim 8. As to Claim 11, Vincent discloses wherein the stopper (10) is movable between the initial position and a final position in which the stopper (10) is adjacent to the distal end of the syringe barrel (2) (Vincent ¶ 0026). As to Claim 12, Vincent discloses wherein moving the stopper (10) from the initial position to the final position expels fluid contained in the syringe barrel (2) from the syringe barrel (2) through the nozzle (3) (Vincent ¶ 0026).

Re Claim 13, Vincent ¶ 0026 in view of Kopfer disclose all of the limitations of Claim 8. Vincent ¶ 0026 fails to disclose wherein the base of the cap comprises a connector portion comprising a cylindrical cavity configured to receive the nozzle of the syringe barrel, thereby connecting the cap to the syringe barrel. Kopfer discloses wherein the base (41) of the cap (21) comprises a connector portion (42) comprising a cylindrical cavity (as seen in Kopfer Fig. 1) configured to receive the nozzle (19) of the syringe barrel (1), thereby connecting the cap (21) to the syringe barrel (1), the configuration for protecting the nozzle portion of the syringe battle from damage while capped. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have had the cap of Vincent in view of Kopfer have a connector portion comprising a cylindrical cavity configured to receive the nozzle of the syringe barrel, thereby connecting the cap to the syringe barrel as disclosed by Kopfer, the configuration for protecting the nozzle portion of the syringe battle from damage while capped.

Re Claim 15, Vincent in view of Kopfer disclose all of the limitations of Claim 8. Vincent discloses wherein the plunger (5) is disposed initially adjacent to the open proximal end of the syringe barrel (2) (Vincent Figs. 1 and 2). 

Re Claim 17, Vincent in view of Kopfer disclose all of the limitations of Claim 15. Vincent discloses wherein, after the fluid passes from the first chamber (chamber defined by V2) to the second chamber (chamber defined by V1), the plunger (5) is configured to advance the stopper (10) from the initial position to a final position in which the stopper(10) is adjacent to the distal end of the syringe barrel (2), thereby expelling fluid from the second chamber (chamber defined by V1) through the nozzle (3) (Vincent ¶ 0026; Figs. 1 and 2).

Re Claim 18, Vincent in view of Kopfer disclose all of the limitations of Claim 8. Vincent fails to disclose a liquid component of an injectable solution initially disposed in the first chamber and a dry component of the injectable solution initially disposed in the second chamber. Kopfer discloses wherein the at least two components include at least one liquid component and at least one dry component of an injectable solution (Kopfer Col. 4 Lines 8-30) for keeping the dry and liquid components separate before injection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have had the at least two components of Vincent in view of Kopfer to include at least one liquid component and at least one dry component of an injectable solution as disclosed by Kopfer for keeping the dry and liquid components separate before injection.

Re Claim 19, Vincent in view of Kopfer disclose all of the limitations of Claim8. Vincent further discloses wherein the syringe device comprises an injector (wherein Vincent discloses an injection needle - ¶ 0029).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vincent (USPGPub 2004/0116871) in view of Kopfer (USPN 4,185,628) as applied to Claim 13 above, and further in view of Nishimura et al. (USPGPub 2006/0052747).

Re Claim 14, Vincent in view of Kopfer disclose all of the limitations of Claim 13. However, Vincent in view of Kopfer do not disclose wherein the syringe barrel further includes a shoulder adjacent the distal end of the syringe barrel, and wherein the connector portion of the base contacts the shoulder of the syringe barrel. Nishimura discloses an injection device (Nishimura Fig. 2) comprising a barrel (2) having a shoulder (surface opposite interior surface 28) adjacent the distal end of the syringe barrel, and wherein a connector portion (24) of a base (4a, 4b) of the cap (4) contacts the shoulder of the syringe barrel (2), thus sealing the front end opening (the front end opening of the needle -mounting portion 21) of the barrel air tightly (Nishimura ¶ 0036). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the cap and syringe barrel of Vincent in view of Kopfer such that the syringe barrel further includes a shoulder adjacent the distal end of the syringe barrel, and wherein the connector portion of the base contacts the shoulder of the syringe barrel as disclosed by Nishimura, thus sealing the front end opening (the front end opening of the needle-mounting portion 21) of the barrel air tightly. 

Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive. Applicant’s arguments begin in the last paragraph of Page 8 of the response. Applicant states “neither Vincent nor Kopfer discloses fluid communication between two chambers housing the two substances being created by the removal of a cap and the application of pressure to the fluid/substance located in an upper chamber, like the bypass valve and syringe device of amended independent claims 1 and 8.” Examiner disagrees where modification Vincent to include the cap of Kopfer would result in fluid communication between two chambers housing the two substances being created by the removal of said cap and the application of pressure to the fluid/substance located in an upper chamber. It is noted that the mixing of the contents of the two chambers is merely a function of how much empty space is in the distal chamber in relation to the proximal chamber as pressure applied to the plunger to the proximal chamber would displace empty space in the distal chamber with the fluid in the proximal chamber prior to expulsion of the resulting mixed fluid. This concept is well within the ordinary skill of dual chamber injection devices. 
	Applicant’s argument that the opening (11) of Vincent is designed to be “small in size” so as to “prevent the solutions V1 and V2 from mixing before the solution V1 is dispensed in full” (Vincent ¶ 0025) is moot where a change in size of a fluid passage is merely a design consideration well within the ordinary skill of dual chamber injection devices. On the top of Page 9 of the response, applicant argues that one of ordinary skill in the art would not be motivated to rely upon Vincent to arrive at the features of amended independent claims 1 and 8. Applicant goes on to argue that the “teachings of Vincent are directed to a syringe (1) that can dispense two solutions (V1, V2) without first mixing the solutions. In other words, Vincent is directed to a syringe (1) that dispenses the two viscoelastic solutions (V1, V2) in a specific order.” Again, this argument is moot where mixing of the contents of the two chambers is merely a function of how much empty space is in the distal chamber in relation to the proximal chamber as pressure applied to the plunger to the proximal chamber would displace empty space in the distal chamber with the fluid in the proximal chamber prior to expulsion of the resulting mixed fluid and concept is well within the ordinary skill of dual chamber injection devices. Furthermore, the cap (21) and plug (40) extending therefrom of Kopfer acts as an additional safety to prevent inadvertent mixture of two different medicaments in a dual chamber injection device such as Vincent before it is ready for use. 
	At the bottom of Page 9 and leading into Page 10 of the response, applicant argues “the removal of the cap (21) and the plug (40) from the casing nozzle (19) of Kopfer may ultimately allow for the expulsion of fluid from the inner chamber (14), there is still no disclosure or suggestion that the application of pressure to the inner chamber (14) causes fluid to pass through a fluid channel and into a second chamber. The second chamber has been defined as housing “a second component”, and the only portion of Kopfer that includes an element that could reasonably be equated to the claimed second component would be the outer chamber (13).” However, this is again merely routine ordinary skill for dual chamber injection devices. One of ordinary skill in the art could easily adjust how much empty space is in the distal chamber in relation to the proximal chamber as pressure applied to the plunger to the proximal chamber would displace empty space in the distal chamber with the fluid in the proximal chamber prior to expulsion of the resulting mixed fluid. Furthermore, one of ordinary skill in the art could easily adjust the size of the fluid passage between the two chambers to adjust the fluid mechanics of a dual chamber injection device such as that in Vincent. 
	In the first paragraph of Page 10, applicant argues that mixing of fluids in Kopfer is not a product of withdrawing the cap with plug followed by depressing a plunger. However, Kopfer is not relied upon for the teaching of multiple chambers or a plunger. Kopfer is relied upon to teach a cap with stem like plug extending therefrom into the fluid passage of a stopper. This same concept applicable to Vincent to prevent escape of material from the dual chamber injection device during storage (Kopfer Fig. 1; Col. 3 Lines 54- 58). Examiner is available for interview at applicant’s leisure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783